Citation Nr: 0016764
Decision Date: 06/26/00	Archive Date: 09/08/00

DOCKET NO. 96-04 640               DATE JUN 26, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Philadelphia, Pennsylvania

THE ISSUE

Whether the back injury incurred on April 18, 1973 was due to the
veteran's own willful misconduct.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to November 1973.

This appeal comes before the Board of Veterans' Appeals (Board) on
appeal from a September 1995 Administrative Decision by the RO that
determined that new and material evidence had not been submitted to
reopen the claim as to whether the back and left leg injuries
incurred on April 18, 1973 were due to the veteran's own willful
misconduct.

By Decision dated in October 1997, the Board determined that new
and material evidence had been submitted to reopen the claim and
remanded the case to the Ro for additional development of the
record and a de novo review of the veteran's claim.

FINDINGS OF FACT

1. The veteran injured his back on April 18, 1973 while lifting
weights during service; acute lumbosacral strain was diagnosed.

2. A June 1973 Medical Board report shows that the veteran reported
to the examiner that he purposely had lifted more weight than was
possible in order to avoid receiving an Administrative Discharge
from service.

3. A September 1973 Office of the Judge Advocate General (JAG)
Investigative Report concluded that the veteran had not
intentionally injured his back in April 1973.

4. The back injury suffered by the veteran is not shown to have
been the proximate result of his own willful misconduct.

2 -


CONCLUSION OF LAW

The veteran's back injury during active service on April 18, 1973
was incurred in the line of duty. 38 U.S.C.A. 105, 1110, 5107(a),
7104 (West 1991 & Supp. 2000); 38 C.F.R. 3.1(m), (n), 3.301(a), (b)
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the service medical records shows that the
veteran was admitted to the emergency room on April 18, 1973 and
reported that he was lifting 150 pound weights to chest level when
something popped in his back and he collapsed. He complained of low
back pain. An examination demonstrated findings of muscle spasm
along the left paraspinal muscles which were tender. The examiner
noted that x-ray studies of the low back were unremarkable. It was
noted that the veteran was placed at bed rest and treated with
analgesics and Valium. Muscle spasm was noted at discharge two days
later with no evidence of neurologic deficit with good reflexes,
strength and sensation in both lower extremities. The final
diagnosis was that of low back strain, acute.

The veteran was readmitted to the hospital in April 1973 due to the
persistence of back pain. An examination showed localized
tenderness at the L1-L2 area. Straight leg raising gave the veteran
back pain on the left at 75 degrees. It was noted that x-ray
examination was within normal limits. The final diagnosis was that
of acute lumbosacral strain. Outpatient records dated in May 1973
show that the back injury was slowly improving.

A June 1973 Medical Board report shows that the veteran related in
a confidential conversation with the examiner that he had several
difficulties with his unit, was unable to get along with the other
members of the unit and that an Administrative Discharge was being
arranged for him. The examiner indicated that the veteran reported
that he had purposely lifted more weight than was possible for him
in April 1973 in order to avoid Administrative Discharge. The final
diagnosis was that of

3 -

acute low back strain, slowly resolving. It was indicated that it
was the opinion of the Medical Board that the veteran had
intentionally precipitated and/or aggravated his backache with
weight lifting and he was considered unfit for duty.

Outpatient records dated in July 1973 show that the veteran
complained of continuous back pain for approximately four months.
It was requested that he be evaluated for fitness for duty. A
subsequent July 1973 outpatient record noted that the veteran
reported back pain beginning in February 1973. He indicated that
the current episode of pain began when he was placed in the brigade
for disobeying orders to stand in formation. The examiner indicated
that no evidence of injury or disability was found and that the
veteran should be seen by an orthopedic physician on a routine
follow-up basis. He was seen on several more occasions in July 1973
for complaints of back pain.

On examination on July 27th , no paravertebral spasm was found.
Testing revealed 30 degrees of flexion of the lumbosacral spine but
it was noted that he could sit normally. Reflexes were 2+ and
symmetrical. The examiner indicated that gait was contrived. The
impression was that of old lumbosacral strain and malingering. On
July 28th, the examiner noted a long history of low back pain and
that the veteran reported some mild trauma that night with
exacerbation of pain. On examination there was marked spasm of the
left paravertebral muscle and none on the right. The assessment was
spasm left paravertebral muscle. A September 1973 entry noted that
it was a follow-up for back pain. It was indicated that there was
spasm of the paravertebral muscles with grinding in the lumbosacral
spine. The examiner indicated the veteran should be on light duty
with no prolonged standing, no heavy lifting, no mopping and no
physical training.

Included with the service medical records is an undated statement
signed by the veteran. He stated that in April 1973 he was in a
standing position and bent down and lifted weights to his chest. He
indicated he tried to lift the weights over his head and his arms
gave out. He stated the weights fell and hit him on the left side.
He indicated that at that time he could not move. A report of the
Physical

4 -

Evaluation Board dated in October 1973 shows that it was found that
the back disability was due to intentional misconduct or willful
neglect.

In January 1974, the veteran submitted a claim for service
connection for acute back sprain and a left leg injury which
occurred while lifting weights in April 1973. He indicated that the
injuries occurred during off duty hours while keeping in shape to
do his job.

On VA examination in March 1974, the veteran complained of lower
back pain and pain about the left lumbar region. He reported a
history of an injury to the back in April 1973 while lifting
weights. The diagnosis was that of lumbosacral strain.

In April 1981, the veteran submitted a statement in connection
with. a request for reconsideration of the denial of a claim of
service connection for a back disability. He indicated that he was
informed that the only evidence in his records showing that the
back injury was due to his misconduct was an unsigned statement to
the effect that he had intentionally injured himself. He indicated
that he never made that statement in service and did not know that
such an unsigned statement existed until he was informed by his
representative.

Submitted subsequently into the record were medical reports which
show that in March 1986 the veteran was treated for pain and
stiffness in the back, radiating to the left lower extremity, due
to injury which had recently occurred while the veteran was
performing a patrol during the course of his employment. In 1993
there was a reference to reinjury of the back in a motor vehicle
accident.

In March 1999, certified copies of an October 1973 of Department of
the Navy, Office of the Judge Advocate General (JAG) Investigative
Report pertaining to an investigation concerning the injuries
sustained by the veteran in April 1973 were received. Included was
a copy of a report of investigation dated in September 1973 which
sets forth findings of facts, opinions and recommendation of the
investigating officer. The Findings of Fact showed that the veteran
was lifting weights in April 1973 when he injured his back. The
investigating officer indicated that the veteran

- 5 -

started lifting light weights prior to going to the heavy weights.
It was indicated that the veteran was exercising with heavy weights
and fell with the weights. The investigative report included the
statement of a witness who saw the veteran lifting weights and
injuring his back. The investigative officer also interviewed the
veteran three times. It was noted that he had asked the veteran if
he went to the weight room with the intention of hurting himself
and his answer was "No sir." The investigator indicated that he
felt that the veteran was sincere in his answer. The investigating
officer noted that the veteran had initially stated that he injured
himself "intentionally," but that the veteran stated that he went
to the weight room to relieve "tension." The investigator indicated
that that was where the veteran got the opinion that he did hurt
himself intentionally. The investigator concluded that the
veteran's injury was an accident, incurred in the line of duty and
not due to his misconduct.

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by wartime service. 38
U.S.C.A. 1110 (West 1991). An injury incurred during active
military, naval, or air service "will be deemed to have been
incurred in line of duty" unless such injury "was a result of the
person's own willful misconduct." 38 U.S.C.A. 105(a); see 38 C.F.R.
3.1(m).

Willful misconduct is defined as "an act involving conscious
wrongdoing or known prohibited action," that involves "deliberate
or intentional wrongdoing with knowledge of or wanton and reckless
disregard of its probable consequences," and "will not be
determinative unless it is the proximate cause of injury ... [m]ere
technical violation of police regulations or ordinances will not
per se constitute willful misconduct." 38 C.F.R. 3.1(n). Further,
the United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(Court) has stated that, in light of the "benefit of the doubt"
rule established by 38 U.S.C.A. 5107(b), "the preponderance of the
evidence must be against the claim for benefits to be denied."
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

6 -

There is a statutory presumption that an injury incurred during
active military service is incurred in line of duty, and the burden
is on the Government to overcome this presumption. 38 U.S.C.A.
105(a); Smith v. Derwinski, 2 Vet. App. 241 (1992); 38 C.F.R.
3.1(m). It is undisputed that the veteran was in active service at
the time of the April 1973 back injury. By operation of 38 U.S.C.A.
105(a), his injuries are therefore deemed to have been incurred in
line of duty unless it is shown that he engaged in willful
misconduct and that such misconduct proximately caused his
injuries.

After a full review of the record, the Board concludes that the
back injury incurred on April 18, 1973 is not shown to have been
the result of the veteran's own willful misconduct and, thus, is
considered to have been incurred in the line of duty. The evidence
clearly shows that the veteran injured his back while lifting
weights in April 1973, sustaining an acute lumbosacral strain. The
service medical records show that, at the time of the initial
injury, the veteran did not indicate to his treating physicians
that he had intentionally injured himself. In June 1973, the
Medical Board examiner indicated that the veteran had reported that
he intentionally had lifted more weight than was possible to avoid
receiving an Administrative Discharge. However, in September 1973,
the JAG investigator interviewed the veteran three times regarding
the incident. At that time, the veteran indicated that he did not
go to the weight room with the intention of hurting himself. While
the veteran admitted that he had told the Medical Board examiner
that he had hurt himself intentionally, the JAG investigator
concluded, on the basis of the personal interviews with the
veteran, that he was sincere in stating that he had not
intentionally hurt himself on that occasion.

Thus, the Board finds that the preponderance of the evidence does
not establish that the veteran intentionally injured his back and
that willful misconduct in the form of an intentional injury was
the proximate cause of any claimed disability. While there is
evidence that the veteran made a statement that he intended to
injure himself, there is also evidence to support his contention
that the injury was the result of an accident. During the JAG
investigation, the veteran essentially recanted the statement he
made to the Medical Board examiner and the JAG investigator

- 7 -

determined that the statements were sincere and credible. The Board
has carefully reviewed all of the evidence and finds no reason to
discount either the findings of the Medical Board examiner or those
of the JAG investigation.

As such, there is credible evidence that the veteran's back injury
sustained in April 1973 was the result of an accident and the
burden of showing that the injury was due to willful misconduct by
a preponderance of the evidence has not been met. Therefore, the
Board concludes that the back injury incurred on April 18, 1973 was
not due to the veteran's own willful misconduct and was incurred in
the line of duty, and to this extent the veteran's claim is
granted.

In reaching this favorable decision, the Board points out that it
is limited solely to the issue presented for appellate review, that
is, whether the back injury was incurred in line of duty. While the
veteran had an acute lumbosacral strain resulting from such injury,
it is by no means clear that such disability continued to persist
and became chronic. Moreover, the record reflects that, after
service, the veteran sustained additional injuries to the low back.
Whether the veteran has a current back disability for which service
connection should be granted is an issue which requires initial
adjudication by the RO and the Board expresses no opinion on the
merits of such issue.

ORDER

The back injury suffered by the veteran on April 18, 1973 is shown
to have been incurred in the line of duty.

N. R. ROBIN 
Member, Board of Veterans' Appeals



